Opinion issued November 1, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-18-00677-CV
                             ———————————
                      IN RE S.B. SYSTEMS, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, S.B. Systems, Inc., has filed a petition for a writ of mandamus,

challenging the trial court’s order dismissing relator’s interpleader in the underlying

proceeding.1



1
      The underlying case is Chatham Steel Corporation v. S.B. Systems, Inc., Tom Wright
      Construction, LLC, and Ron and Sarah Knotts d/b/a Miscellaneous Solutions
      Fabricators, No. 2017-25909, in the 61st District Court of Harris County, Texas,
      the Honorable Fredericka Phillips presiding.
      We deny the petition and dismiss as moot relator’s motion for a temporary

stay of the trial court proceedings.

                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Massengale.




                                        2